internal_revenue_service number release date index number -------------------------- --------------------------------------------------------- ----------------- ------------------------------ - department of the treasury washington dc person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-160160-03 date july ------------------------ ------------------ ------------------------- ---------------------- ------------------ -------------------------- -------------------------- legend decedent date wife date date executor date accountant ---------------- dear ---- correspondence requesting rulings under sec_2044 sec_2056 sec_2519 sec_2652 and sec_2654 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations died testate on date survived by wife a son a daughter and three grandchildren wife died on date the generation-skipping_transfer gst tax may be divided in the trustee’s discretion into two separate trusts so that one trust will have an inclusion_ratio of zero and one trust will have an inclusion_ratio of one the trust estate shall be divided based on the fair_market_value of the trust assets at the time of the division the two separate trusts may be created upon initial funding or at a later date and shall have identical terms the facts and representations submitted are summarized as follows decedent sec_4 a of decedent’s will provides that any trust that may be subject_to this is in response to your letter dated date and subsequent section of decedent’s will provides that if wife survives decedent section of decedent’s will provides that the residue of decedent’s estate section of decedent’s will provides that during wife’s lifetime the trustee has plr-160160-03 decedent’s residuary_estate shall be divided into two separate parts each of which shall constitute a separate trust trust a credit_shelter_trust and trust a marital_deduction_trust section of decedent’s will provides that trust should be funded with an amount equal to the largest fractional share that can pass free of federal estate and gst taxes on decedent’s gross_estate except those taxes if any which cannot be reduced by the unified_credit marital_deduction or any other credits exemptions or deductions shall constitute trust and be administered as provided in article the discretion to distribute all or part of the net_income or principal of trust to wife section provides that after wife’s death the income of trust shall be divided equally between decedent’s children and paid at least quarterly sec_8_1 of decedent’s will provides that the net_income of trust shall be paid in quarterly or more frequent installments to or for the benefit of wife for wife’s lifetime principal may be distributed in the trustee’s discretion to or for the benefit of wife as necessary for wife’s health maintenance support and education to enable spouse to maintain the standard of living that she maintained during decedent’s lifetime generation-skipping_transfer_tax return estate_tax_return on behalf of decedent’s estate the marital_deduction was taken on schedule m with respect to the assets of both trust and trust schedule r was not included in the estate_tax_return as filed on date the estate received a closing letter on date estate accountant inadvertently failed to advise executor about the available tax elections relating to qtip trusts or of the possibility of splitting the qtip_trust into gst exempt and non-exempt shares the errors on decedent’s estate_tax_return were discovered during the administration of wife’s estate executor has requested the following rulings the qtip_election with respect to trust is void an extension of time to sever trust into trust 2a and trust 2b and an extension of time to make a reverse_qtip_election with respect to trust 2b law decedent who is a resident_of_the_united_states executor relied on accountant to prepare the estate_tax_return for decedent’s sec_2001 imposes a tax on the transfer of the taxable_estate of every on date executor filed a timely form_706 united_states estate and sec_2056 provides that a deduction is not allowed for terminable sec_2056 provides that the value of a decedent’s taxable_estate shall be plr-160160-03 determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse interests that pass to the spouse an interest is a terminable_interest if the interest passing to the surviving_spouse will terminate or fail on the lapse of time or on the occurrence of an event or contingency or on the failure of an event or contingency to occur and on termination an interest in the property passes to someone other than the surviving_spouse sec_2056 provides that qualified_terminable_interest_property shall be treated as passing to the surviving_spouse and no part of such property shall be treated as passing to any person other than the surviving_spouse thus the value of such property is deductible from the value of the gross_estate under sec_2056 and is not treated as a terminable_interest under sec_2056 qualified_terminable_interest_property is property that passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such an election once made shall be irrevocable date a taxable_distribution a taxable_termination and a direct_skip every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 provides that in general any portion of an individual’s gst_exemption which has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as follows - a first to property which is the subject of a sec_2611 provides that the term generation-skipping_transfer means sec_2601 imposes a tax on every generation-skipping_transfer made after sec_2631 provides that for purposes of determining the inclusion_ratio sec_2632 provides that any allocation by an individual of his gst sec_2056 provides that an election under sec_2056 with plr-160160-03 direct_skip occurring at such individual’s death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or taxable_termination might occur at or after such individual’s death sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides in relevant part that no automatic allocation of gst_exemption is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any gst with respect to the new trust sec_2652 provides in relevant part that for purposes of chapter the term transferor means - a in the case of any property subject_to the tax imposed by chapter the decedent and b in the case of any property subject_to the tax imposed by chapter the donor an individual shall be treated as transferring any property with respect to which such individual is the transferor sec_2652 provides that in the case of - a any trust with respect to which a deduction is allowed to the decedent under sec_2056 by reason of subsection b thereof and b any trust with respect to which a deduction to the donor spouse is allowed under sec_2523 by reason of subsection f thereof the estate of the decedent or the donor spouse as the case may be may elect to treat all of the property in such trust for purposes of chapter as if the election to be treated as qualified_terminable_interest_property had not been made return on which the qtip_election is made trust attributable to transfers from different transferors shall be treated as separate trusts and substantially separate and independent shares of different beneficiaries in a_trust shall be treated as separate trusts except as provided in the preceding sentence nothing in chapter is to be construed as authorizing a single trust to be treated as two or more trusts the transferor’s gross_estate or created under the transferor’s will into two or more trusts is recognized for purposes of chapter if - i the trust is severed pursuant to a direction in the governing instrument providing that the trust is to be divided upon the death of the transferor or ii the governing instrument does not require or otherwise direct severance but the trust is severed pursuant to discretionary authority granted either under the governing instrument or under local law and a the terms of the new trust provide in the aggregate for the same succession of interests and beneficiaries as are provided in the original trust b the severance occurs or a reformation proceeding if required is commenced prior to the date prescribed for filing the federal estate_tax_return including extensions actually granted for the estate of the transferor and c either - the new trusts are severed on a fractional basis if severed on a sec_2654 provides that for purposes of the gst tax - the portions of a sec_26_2654-1 provides that the severance of a_trust that is included in sec_26_2652-2 provides that a reverse_qtip_election is made on the requests for relief under sec_301_9100-3 will be granted when the taxpayer sec_301_9100-3 provides that in general requests for extensions of time plr-160160-03 fractional basis the separate trusts need not be funded with a pro_rata portion of each asset held by the undivided trust the trusts may be funded on a non pro_rata basis provided funding is based on either the fair_market_value on the date of funding or in a manner that fairly reflects the net appreciation or depreciation in the value of the assets measured from the valuation_date to the date of funding or if the severance is required by the terms of the governing instrument to be made on the basis of a pecuniary amount the pecuniary payment is satisfied in a manner that would meet the requirements of sec_26_2654-1 if it were paid to an individual sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or to advise the taxpayer to make the election ruling a qtip_election has transfer_tax consequences for the surviving_spouse sec_2044 and b provide generally that the value of the gross_estate includes the value of any property in which the decedent has a qualifying_income_interest_for_life and with respect to which a deduction was allowed for the transfer of the property to the decedent under sec_2056 under sec_2519 and b any disposition of all or part of a qualifying_income_interest_for_life in any property with respect to which a deduction was allowed under sec_2056 is treated as a transfer of all interests in the property other than the qualifying_income interest further the surviving_spouse will in the absence of a reverse_qtip_election under sec_2652 be treated as the transferor of the property for gst purposes under sec_2652 applies the service will disregard a qtip_election made under sec_2056 and treat it as null and void for purposes of sec_2044 sec_2056 sec_2519 and sec_2652 rev_proc in the case of a qtip_election to which revproc_2001_38 2001_1_cb_1335 sec_301_9100-3 provides that a taxpayer is deemed to have acted in this case the election under sec_2056 to treat the assets in trust as qtip plr-160160-03 applies to qtip elections under sec_2056 where the election was not necessary to reduce the estate_tax liability to zero based on values as finally determined for federal estate_tax purposes one example of an unnecessary qtip_election described in the revenue_procedure is one that is made for both a credit_shelter_trust and a marital trust the qtip_election for the credit_shelter_trust is not necessary because no estate_tax is imposed on a credit_shelter_trust funded with an amount that does not exceed the applicable_exclusion_amount under sec_2010 revproc_2001_38 does not apply in situations where a partial_qtip_election was required with respect to a_trust to reduce the estate_tax liability and the executor made the election with respect to more property than was necessary to reduce the estate_tax liability to zero nor does it apply to elections that are stated in terms of a formula designed to reduce the estate_tax to zero was not necessary to reduce the estate_tax to zero because no estate_tax would have been imposed on the assets in trust whether or not the election was made because trust is a credit_shelter_trust that was funded with an amount not exceeding the sec_2010 exclusion amount if relief under revproc_2001_38 is granted the estate’s federal estate_tax liability will remain at zero after applying the unified_credit amount under sec_2010 because the qtip_election in this case was not necessary to reduce the estate_tax liability to zero revproc_2001_38 applies and the service will disregard the qtip_election and treat it as null and void for purposes of sec_2044 sec_2056 sec_2519 and sec_2652 the property for which the election is disregarded will not be includible in wife’s gross_estate under sec_2044 ruling sec_2 and in this case because a qtip_election was made on decedent’s estate_tax_return the assets of the qtip_trust are includible in wife’s gross_estate pursuant to sec_2044 in addition wife is considered the transferor of such property for gst tax purposes thereby initially precluding the allocation of decedent’s unused gst_exemption to trust however if decedent’s estate is allowed to make a reverse_qtip_election under sec_2652 with respect to the assets of trust decedent will be treated as the transferor of those assets for gst tax purposes based on the facts submitted and the representations made we conclude that the requirements of sec_26_2654-1 and sec_301_9100-3 have been satisfied therefore an extension of time is granted until days from the date of this letter i to sever trust into trust 2a and trust 2b and ii to make a reverse_qtip_election under sec_2652 with respect to the assets of trust 2b as a result of the severance of trust and the reverse_qtip_election with respect to the resulting trust 2b decedent’s remaining gst_exemption is allocated in accordance with the rules provided in sec_2632 plr-160160-03 except as expressly provided herein no opinion is expressed or implied a supplemental form_706 should be filed on behalf of decedent’s estate with the internal_revenue_service center cincinnati ohio the supplemental form_706 should list trust 2a and trust 2b on schedule m in addition the reverse_qtip_election for trust 2b should be made on schedule r trust should not be listed on schedule m or schedule r a copy of this letter should be attached to the supplemental return a copy is enclosed for this purpose concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination being sent to the taxpayer’s representative provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is this ruling is directed only to the taxpayer requesting it sec_6110 the rulings contained in this letter are based upon information and sincerely heather c maloy associate chief_counsel passthroughs special industries enclosure cc copy of letter for sec_6110 purposes copy of letter
